People v Sally (2018 NY Slip Op 07066)





People v Sally


2018 NY Slip Op 07066


Decided on October 23, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 23, 2018

Sweeny, J.P., Gische, Tom, Mazzarelli, Kern, JJ.


1791/07 7436 7435

[*1]The People of the State of New York, Respondent,
vRonald Sally, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Abigail Everett of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Waleska Suero Garcia of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Raymond L. Bruce, J.), entered on or about September 29, 2017, which denied defendant's Correction Law § 168-o(2) petition to modify his sex offender classification, unanimously affirmed, without costs.
Assuming the order is appealable, we find that the court providently exercised its discretion in denying a modification of defendant's level two classification. The mitigating circumstances cited by defendant are outweighed by the seriousness of the underlying sex crime against a child, which demonstrates a grave risk to society (see e.g. People v Lopez, 154 AD3d 531 [1st Dept 2017]). Defendant has not provided appropriate documentation of the medical conditions that he
claims would lower his risk of reoffending and warrant a modification.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 23, 2018
CLERK